DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification, such as Sun et al on page 2,  is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: M1 in Figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figures 5 and 6 are of extremely poor quality and cannot be evaluated.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Estrogen-related receptor y (ERRy)  and human insulin (hINS) genes have been recited in the specification without reference to their nucleotide sequence. Proper reference can be made by providing an appropriate Accession number or GenBank ID number. Appropriate correction is required.

Claim Objections
Claim 6 is objected to because of the following informalities: recites “dgHPDC” instead of “dgHPSC”.  Appropriate correction is required.

Claim Interpretation
The instant claims recite “directly-generated HPSCs (dgHPSC)” however the specifications do not indicate any structural or functional differences between the applicants’ claimed dgHPSC and HPSCs. The specification mention on page 5 that “This instant disclosure seeks to provide a novel approach, which can directly generate human pluripotent stem cells from hADSCs without any genetic modification, the cells generated by the approach are referred to as "directly-generated human pluripotent stem cells" (dgHPSCs)”. Therefore, any HPSC of the prior art generated without alteration to the genome of the cell is considered equivalent to dgHPSC. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-10 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 7 and 12, each recite a “method of preparing and administering” as part of the preamble however none of the steps in these claims are directed to a method of administering rendering these claims indefinite. Dependent claims 6/1, 11/7 and 15/12 do recite “introducing the engineered dgHPSC into a human”. 
Regarding claims 1, 2, 7, 12 and 13, each recite “preparing” however no steps have been provided for this limitation rendering these claims indefinite. Examiner suggests addition of or replacement with “obtaining” or “isolating”.
Regarding claim 1 and 7, each recite “engineering the dgHPSC to secrete a therapeutic level of insulin” however it is unclear what steps or genes are required for this limitation -  particularly since the instant specification identifies two genes (ERRγ and INS) that allow for dgHPSC to secrete therapeutic levels of insulin. 
Regarding claims 8 and 14, each recite “inducing” however it is unclear what this limitation encompasses and what will be required for infringement. Furthermore, it is unclear how the scope of claims 8 and 14 differ from their parent claims. 
Regarding claims 2-5, 8-9 and 13-14, these claims are rejected due to their dependence on claims 1, 7 or 12. 
Regarding claim 12, it recites “wherein epigenetically modifying the hADSC comprises transducing a human estrogen-related receptor (ERR) gamma gene and a human INS gene into the dgHPSC” however it is unclear how hADSCs could be epigenetically modified by this step if the recited step does not include hADSC, instead the recited step includes epigenetic modification of dgHPSC. For the purpose of compact prosecution, this claim will be interpreted as “wherein engineering the dgHPSC comprises”. 
Regarding claims 13-15, these claims are rejected due to their dependence on claim 12. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 7 and 12, each recite a step for “epigenetically modifying hADSC to yield dgHPSC” which is further limited by claims 3/1, 8/7 and 14/12 to include “inducing” the epigenetic modifications. The broadest reasonable interpretation of these limitations include any method that is capable of inducing epigenetic modifications in hADSC ranging from permanent genetic changes to hADSC, transient genetic changes to hADSC, small molecule, peptides etc. as evidenced by Brix et al. (The Epigenetic Reprogramming Roadmap in Generation of iPSCs from Somatic Cells. Journal of Genetics and Genomics, Volume 42, October 2015). Thus, the limitations “epigenetically modifying hADSC to yield dgHPSC” and “inducing” are generic. The instant specifications note on page 7 that “At Step 115, the hADSC are epigenetically modified to yield dgHPSC. In preferred embodiments, Step 115 is accomplished by inducing the hADSC to yield the dgHPSC (Step 120). An induction medium was used to induce dgHPSCs without the need of gene modification.” No additional disclosure regarding the composition of the induction medium is provided. Accordingly, the specification provides insufficient disclosure of only one potential method to induce epigenetic modification in hADSC.
According to the MPEP § 2163, “The written description requirement for a claimed
genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full
variety or scope of the genus.").”
As mentioned above, the instant specification only identifies one potential method for “inducing” “epigenetic modifications” in hADSC, the disclosure is inadequate in representing this large and structurally diverse genus. Therefore, the specification does not satisfy the written description requirement.
Claims 6, 11 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” See MPEP § 2164. These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill: 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
(A) With respect to the breadth of the claims, the claims as currently drafted encompass “introducing the engineered dgHPSC into a human”. The claims are limited by the use of the engineered dgHPSC that express human ERRγ and/or human INS gene. The instant claims do not require any specific method for introduction of the engineered dgHPSC to a human. Consequently, the breadth of the claims is broad. 
(B) The invention is in the field of therapeutics utilizing human pluripotent stem cells.
(C)-(E) With respect to the state of the prior art, and predictability of the art, the field of therapeutics utilizing stem cells especially human pluripotent stem cells is a highly active area of research. As disclosed by Yamanaka (Pluripotent Stem Cell-Based Cell Therapy—Promise and Challenges. Cell Stem Cell, Volume 27, October 2020) in his introduction, “there are many challenges that need to be addressed in order to bring PSC technology within the grasp of many more patients” specifically “tumorigenicity, immunogenicity, and heterogeneity” of the HPSC. Therefore, therapeutics utilizing human pluripotent stem cells is an art with high degree of unpredictability.
(F)-(G) The applicants have not provided working examples directed to introducing engineered HPSC to humans. Specifically, the applicants have not disclosed how the tumorigenicity, immunogenicity, and heterogeneity of their engineered dgHPSC has been mitigated to allow the introduction of their dgHPCs into humans. A skilled artisan would be unable to use the instant methods with a reasonable expectation of success based on what is disclosed in the instant specification and what is well known in the prior art regarding the drawbacks of using pluripotent stem cells in therapeutics.
            (H) Undue experimentation would be required to practice the invention as claimed due to the amount of experimentation necessary because of the breadth of the claims, the state of the prior art and its high unpredictability, and the lack of guidance in the form of working examples in the specification.
MPEP §2164.01(a), 4th paragraph, provides that, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1157, 1562; 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
After applying the Wands factors and analysis to claims 6, 11 and 15, in view of the applicant’s entire disclosure, it is concluded that the practice of the invention as claimed in claims 6, 11 and 15 would not be enabled by the written disclosure because one cannot follow the guidance presented therein, or within the art at the time of filing, and practice the claimed method without extensive experimentation that would be undue. Given that the inadequate disclosure in the specification , a person having ordinary skill in the art would have to perform multiple further in vitro and in vivo experiments, in human clinical trials, or in animal models that are predictive of successful use of HPSCs as a therapy. The amount of experimentation required for enabling guidance, commensurate in scope with what is claimed, goes beyond what is considered ‘routine' within the art, and constitutes undue further experimentation in order to use the claimed method introducing engineered dgHPSCs into a human. Therefore, claims 6, 11 and 15 are rejected under 35 U.S.C. 112, first paragraph, for failing to meet the enablement requirement.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-9 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al (US 20150368667 A1) in view of Qu et al (Induced Pluripotent Stem Cells Generated from Human Adipose-Derived Stem Cells Using a Non-Viral Polycistronic Plasmid in Feeder-Free Conditions. Plos One, Volume 7, October 2012) and Tevlin et al (A Novel Method of Human Adipose-Derived Stem Cell Isolation with Resultant Increased Cell Yield. Plast Reconstr Surg Vol 138. 2016 Dec) as evidenced by Brix et al. (The Epigenetic Reprogramming Roadmap in Generation of iPSCs from Somatic Cells. Journal of Genetics and Genomics, Volume 42, October 2015).
Regarding claim 1, in light of the claim interpretation and 112b issues identified above, Evans teaches a method of preparing HPSCs that includes engineering HPSCs to secrete insulin as detailed in figure 13a. Evans terms these insulin secreting cells formed from manipulating/engineering HPSCs as iBeta cells. Evans also discloses that the source of the cell being reprogrammed could be “stem cells derived from adipocytes” in  [0011] however Evans does not disclose preparing hADSC and epigenetically modifying hADSC to HPSC. 
To this end, Qu teaches a method of generating HPSCs from hADSCs using a non-viral poly-cistronic plasmid that does not integrate in the genome of the cell and reprograms hADSCs to HPSCs. Qu describes their method of preparing hADSC from a human in the Cell Isolation section on page 8 and their reprogramming method in the Transfection and Cell culture section on page 8. They specifically note in the abstract that “More importantly, the plasmid DNA does not integrate into the genome of human iPSCs as revealed by Southern blotting experiments." A person of ordinary skill in the art knows that reprogramming ADSCs into PSCs by any method results in epigenetic modifications since the process of conversion of a non-PSC to PSC requires genomic conformational changes including epigenetic modifications such as methylation/acetylations etc. (see Brix et al for more details). Therefore, Qu’s method epigenetically modifies hADSCs to HPSCs. Furthermore, Qu discloses that their method was developed “from the perspective of safety and efficiency” (introduction page 2, last paragraph), this is because as they disclose unlike previous methods, their plasmid does not integrate into the genome (abstract). Thus, to skilled artisan, Qu’s method of preparing HPSCs from hADSC will be attractive due to relatively increased safety and efficacy. 
To a skilled artisan, it would have been obvious before the effective filing date of the claimed invention to combine the method of preparing HPSCs from Qu with the method of engineering HPSCs to secrete insulin from Evans because using the method of Qu would improve the safety and efficacy of HPSCs used in the method of Evans. Since each of the prior art cited is the same field of endeavor as the instant application, one of ordinary skill in the art will be motivated to combine them to achieve reasonably predictable results of safely engineered HPSCs from ADSCs with a reasonable expectation of success since these methods would perform the same function in combination as they do separately.
Regarding claim 2, neither Evans nor Qu teach a method of preparing hADSC using adipose tissue (lipoaspirate) obtained by lipoaspiration from a human. 
To this end, Tevlin teaches a method “that maximizes the yield of adipose-derived stem cells derived from lipoaspirate” (abstract). They also disclose the advantage of using adipose tissue as a source of autologous stem cells (page 2, para 2) due to its abundance and accessibility thus making lipoaspirates an attractive source of ADSCs to a skilled artisan. 
To a skilled artisan, it would have been obvious before the effective filing date of the claimed invention to combine the method of obtaining ADSCs from Tevlin with the method of reprogramming ADSCs to HPSCs from Qu and the method of engineering HPSCs of Evans because using the method of Tevlin would deliver abundant and easily accessible adipose tissue for the generation of ADSCs which can then be utilized for the method of Qu that results in safe and efficacious reprogramming of ADSC into HPSCs which could be reengineered to secrete insulin using the method of Evans. Since each of the prior art cited is the same field of endeavor as the instant application, one of ordinary skill in the art will be motivated to combine them to achieve reasonably predictable results of relatively safely engineered HPSCs from ADSCs derived from abundant adipose tissue obtained using liposuction with a reasonable expectation of success since these methods would perform the same function in combination as they do separately.
Regarding claim 3, it adds “inducing” as a limitation beyond claim 1 without providing any structural limitation within the claim or the specification for this function. Lacking such a structural limitation, claims 3 and 1 are not distinct therefore the teachings of Evans and Qu apply to claim 3 in the same way they apply to claim 1.
Regarding claim 4, Evans teaches transduction of ERRγ into HPSCs (see Figure 13a).
Regarding claim 7-9 and 12-14, the teachings of Evans, Qu and Tevlin apply similar to claims 1-4 with the same motivation to combine for the skilled artisan.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Qu and Tevlin as applied to claims 4 and 9 respectively above, and further in view of Deisher et al (US 20120171722 A1).

Regarding claim 5 and 10, Evan, Qu or Tevlin do not teach transducing human INS gene into HPSCs. 
To this end, Deisher teaches a method of “Expression of insulin precursors in patient specific stem cells” “according to methods generally used for the manufacture of insulin in S. cerevisiae or E. coil” in [0114]. The expression is achieved via transfection with a gene, virus (i.e. transduction) or nucleic acid [0062]. A skilled artisan knows the insulin precursor gene is the human INS gene. Deisher also discloses that the chronic use of recombinant proteins such as insulin in diabetics can result in a patient becoming less responsive to the drug [0003] and that their method provides a means of developing biologics (such as insulin) from the cells derived from same species or subject [0009]. A person of ordinary skill in art would appreciate the advantage of direct transduction of insulin in patient specific stem cells to produce well-tolerate supply of insulin.
Additionally, Evans discloses that expression of ERRγ allows the HPSCs to secrete insulin upon glucose-stimulation [0003] thus allowing them to be responsive in physiological conditions similar to pancreatic cells. 
To a skilled artisan, it would have been obvious before the effective filing date of the claimed invention to combine the method of transducing insulin gene from Deisher into the ERRγ expressing engineered HPSCs of Evans to achieve the predictable result of generating HPSCs with both ERRγ and INS genes with a reasonable expectation of success. Since each of the prior art cited is the same field of endeavor as the instant application, one of ordinary skill in the art will be motivated to combine because it would result in HPSCs that produce insulin (due to INS gene) in a glucose-response manner (due to ERRγ gene). It is expected that the HPSC with structure of having INS gene and ERRγ gene produced from the combination of methods of Deisher and Evans (and Qu and Tevlin) will function to “secrete a higher level of insulin compared to the dgHPSC transduced with the ERRy gene” as claimed in claims 5 and 10. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATASHA DHAR whose telephone number is (571)272-1680. The examiner can normally be reached M-F 8am-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATASHA DHAR/Examiner, Art Unit 4161                                                                                                                                                                                                        
/STACEY N MACFARLANE/Examiner, Art Unit 1649